Buchanan, V. C.
The facts pertinent upon this motion are set forth in the memorandum filed in the habeas corpus case (In re Streeper), on motion for entry of special decree on remittitur. Petition *109lias now been filed in tbe lunacy commission proceedings, reciting the habeas corpus proceedings and the findings and decree therein, and motion is made upon, the filing of such petition for an order discharging the guardian. Such motion must of course be denied.
As pointed out in the memorandum aforesaid in the habeas corpus case, a. finding or adjudication that an insane person is no longer sufficiently insane to justify his confinement in an institution is in nowise a finding that he is sufficiently restored to reason to render a guardian no longer necessary. It is not res adjudicata on the issue involved in an application to supersede the inquisition.
The course which must be pursued to reach tire end desired by petitioner is by application to supersede the inquisition. In re Hannah, 76 N. J. Eq. 237. If the present petition be deemed such an application, naturalty an order will not be made without the taking of proofs on the question of petitioner’s sanity as regards his ability to manage himself and his affairs.
The petition may, if necessarjg be amended in that behalf, and the matter may be proceeded with further in the usual manner as prescribed by the rules and practice of this court.